Citation Nr: 1110698	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for right ear hyperacusis and nerve damage.  

2.  Entitlement to service connection for dizziness, to include secondary to a right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1968.  The Veteran had subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and January 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  

In June 2009, the Board denied a compensable evaluation for right ear hearing loss (also claimed as nerve damage); and remanded the issue of entitlement to service connection for dizziness due to a right ear hearing loss.  In the remand directives, the Board specifically asked for an opinion to determine the etiology of any current dizziness, hyperacusis, and/or right ear nerve damage.  Accordingly, the Board has rephrased the issues as stated above.  

The issue of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence supports finding that right ear hyperacusis and nerve damage is related to in-service exposure to a land mine explosion.  

2.  Resolving reasonable doubt in the Veteran's favor, a disability manifested by dizziness is related to in-service exposure to a land mine explosion.  


CONCLUSIONS OF LAW

1.  Right ear hyperacusis and nerve damage was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  A disorder manifested by dizziness was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Factual Background

The Veteran reported that he sustained right ear trauma during his Vietnam service when a land mine exploded under his truck.  Service records indicate that the Veteran was awarded a Purple Heart medal and the reported in-service injury is established.  See 38 U.S.C.A. § 1154(b).  

In a report of medical history completed at separation in August 1968, the Veteran reported ear trouble.  Further details were not documented.  On clinical evaluation, ears and drums were reported as normal.  National Guard records dated in March 1983 and February 1987 document right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

On private audiometric evaluation in February 1994, the Veteran answered yes to the question whether he suffered from acute or recurring dizziness.  

A January 2002 statement from Dr. L.K. indicates the Veteran was having difficulty with background noise and stated that background noise was so obnoxious to him that he has to leave the room in crowded situations.  He reported that this started after he drove a 5-ton wrecker over a land mine.  

On VA audiometric consult in March 2003, the Veteran reported that his right ear was more sensitive to sound than the left.  He denied vertigo.  Assessment included hyperacusis.  

On VA examination in May 2003, the Veteran reported hearing loss and hyperacusis in the right ear since an in-service incident during which his vehicle ran over a land mine and exploded.  The examiner noted that the appellant's asymmetric high frequency hearing loss and hyperacusis was very unusual and was consistent with the Veteran's report of sudden acoustic trauma.  The results were not consistent with typical noise exposure which the Veteran may have incurred occupationally.  The examiner believed that current hearing loss was likely the result of military noise exposure, specifically the land mine explosion.  The examiner did not provide an opinion regarding the etiology of the hyperacusis.  

Medical records indicate the Veteran was admitted to a private hospital in May 2003 with complaints of dizziness.  He reported dizziness ongoing for the past three months, possibly even longer.  Emergency room diagnoses included dizziness, transient ischemic attack, and vertigo.  Clinical summary indicates that various tests were performed but the specific etiology for the dizziness had not been found.  An appointment was made for further evaluation with a neurologist.  

The Veteran underwent a private otoneurology consultation by Dr. N.C. in July 2003.  The Veteran reported that his first episode of lightheadedness was 3 years ago after his pacemaker was placed.  The examiner noted that the Veteran was in his usual state of health until approximately three years prior when he developed mini strokes.  Workup included neurologic evaluation, cardiologic evaluation, EEG, vestibular testing, Holter monitoring and tilt-table testing.  He reported reduced hearing on the right since a land mine explosion and that he has been more sensitive to sound since that time.  Following physical examination and video nystagmography, impression was:

Right posterior semi-circular canal short-arm variant of benign paroxysmal positional vertigo (BPPV).  This is associated with a left C1 malrotation (upper cervical spine biomechanical abnormality) and likely provides a component of cervicogenic dizziness and cervicogenic headaches.  The right peripheral vestibular hearing issues are likely the consequence of barotrauma.

At the April 2009 hearing, the Veteran reported that his problem was sensitivity to loud noises.  He testified that he has had hearing loss and noise sensitivity since he returned from Vietnam and that the dizziness had been there quite a few years.  

The Veteran was seen at the VA urgent care clinic in October 2009.  At that time, the Veteran complained that he felt dizzy and had trouble hearing normal conversations.  He stated that his symptoms first began in Vietnam in 1968 following a land mine explosion.  On physical examination, the examiner noted that any sudden movement or sudden change in position of the Veteran's head made him dizzy.  Assessment included vertigo.  It was noted that vertigo and headaches were likely the result of the land mine explosion.  

The Veteran underwent a VA ear disease examination in November 2009.  The examiner defined "hyperacusis" as "oversensitivity in hearing to certain frequency ranges of sound" and noted that another diagnosis of barotraumas "refers to discomfort and possible damage in the ear due to pressure differences between the inside and outside of the eardrum."  The examiner discussed the Veteran's history in detail and also conducted a physical examination.  The ear, nose, and throat specialist was unable to provide the requested opinion because of lack of specialty training in neurotology.  Diagnosis was "unable to provide medical opinion in that without the Neurotology opinion it would be mere speculation on the part of this examiner."  

Additional VA examination was conducted in June 2010 by a board-certified neurologist.  Diagnosis included asymmetrical sensorineural hearing loss in the right ear with hyperacusis and right ear nerve damage.  The examiner stated that there would be no hyperacusis without the associated hearing loss and it was her medical opinion that it was most likely that the condition of asymmetrical sensorineural hearing loss in the right ear with hyperacusis and nerve damage was caused by or a result of the land mine explosion.  It was noted that the Veteran appeared to be a credible witness and had maintained the same history through the years and the pattern of injury was consistent with the stated history.  

The examiner went on to state that the record did not bear out the Veteran's history regarding his claim for dizziness.  Specifically, the examiner stated:

The evidence of record is not only silent for complaints of dizziness, the veteran is noted in his medical history to have denied complaints of dizziness or vertigo prior to his stroke in May 2003.  Furthermore, in his workup with Dr. [C.] in July 2003 at the [private clinic], he specifically stated that he was in his usual state of health until he developed mini-strokes.  In that workup, he was found to have a congenital variant of his semi-circular canals and was diagnosed with right posterior semi-circular canal short-arm variant of benign positional vertigo.  What Dr. [C.] diagnosed as secondary to barotraumas was the hearing loss rather than the benign positional vertigo.  This is thus a congenital condition that existed prior to enlistment and is not related to military service in any way.  What is the most likely explanation is that the veteran had the propensity for vertigo on a congenital basis that was unmasked by mini-strokes in the cerebellar and pontine regions and thus now has symptoms or benign positional vertigo that has been helped by positional exercises.  It is my medical opinion that the veteran's condition of right posterior semi-circular canal short-arm variant of benign positional vertigo as a congenital variant in combination with cerebellar and pontine mini-strokes was not caused by or a result of his land mine explosion to which he was subjected while serving in combat in Vietnam since there is no nexus with which to link the conditions.  

Analysis

The Veteran contends he has sensitivity to loud noises and dizziness related to the explosion during service.  In support of his contentions, he has submitted numerous lay statements and medical articles.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right ear hyperacusis and nerve damage

Hyperacusis is an exceptionally acute sense of hearing, the hearing threshold being unusually low.  The term has been used to denote a painful sensitiveness to sounds, but there is no necessary relationship between the threshold of hearing and that of discomfort.  Dorland's Illustrated Medical Dictionary 791 (28th ed. 1988).  Symptoms of hyperacusis can range from a mild sense of unease to a complete loss of balance or upright posture with severe ear pain.  

The May 2003 VA examiner stated that hyperacusis was consistent with the Veteran's report of sudden acoustic trauma.  The June 2010 VA examiner opined that right ear hyperacusis and nerve damage was caused by or a result of the land mine explosion.  

Given these favorable opinions, the Board finds that the preponderance of the evidence supports the claim.  Accordingly, entitlement to service connection for right ear hyperacusis and nerve damage is granted.  

Dizziness

In discussing the merits of the Veteran's claim for dizziness, the Board notes that the claims file contains various etiology opinions.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court), however, recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  Moreover, review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive, and conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

On review, the October 2009 VA urgent care physician indicated the Veteran has vertigo related to the land mine explosion.  The examiner did not provide any rationale for this opinion and thus, this opinion is of limited probative value.  

The June 2010 VA opinion was not in support of the Veteran's claim of entitlement to service connection for dizziness.  The examiner noted that the Veteran denied dizziness or vertigo prior to his stroke and it appears the examiner did not find the Veteran's reported history credible as to this issue.  The Board observes, however, that despite denying vertigo in March 2003, he had reported acute or recurring dizziness in February 1994.  The Veteran is competent to report feeling dizzy.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

The June 2010 examiner also stated that what Dr. C. diagnosed as secondary to barotraumas was the hearing loss rather than the benign positional vertigo.  The Board acknowledges that the VA examiner had access to the claims file and provided extensive rationale in support of the opinion offered.  The Board notes, though, that Dr. C. specifically evaluated the Veteran for his complaints of dizziness and his opinion does not appear limited solely to the hearing loss difficulties, but appears to encompass the reported peripheral vestibular disorder.  That is, Dr. C. related the "right peripheral vestibular hearing issues" to the barotraumas.  

In considering the evidence of record, the cause of the Veteran's dizziness may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  The Board has considered all evidence of record and does not find a basis for favoring one medical opinion over the other.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for dizziness is warranted.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hyperacusis and right ear nerve damage is granted.  

Entitlement to service connection for dizziness is granted.  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


